Case 0:12-cr-60016-KMW Document 243 Entered on FLSD Docket 03/03/2021 Page 1 of 8




                                                                               r ''>
                    A P P E A L N o. 1:12-C R -60016-K M W

           IN T H E U N IT E D S T A T E S C O U R T O F A P P E A L S
                    F O R T H E E L E V E N T H C IR C U IT
                                                                 FILED BY               D.C,
                                JA M ES PR IC E,
                             P la in tiff-A p p e11an t,
                                         V.                          M)q -2 2221
                                                                       ANGELAE.NOBLE
                     U N IT E D S T A T E S O F A M E R IC A ,        cuE11K tJ.S.DIs::cm
                                                                      s.D.OFFLA.-MIAMI
                            A p p el1e e-D efe n d an t.

                                 A N A PPEA L
       F R O M T H E U N IT E D S T A T E S D IS T R IC T C O U R T F O R
              T H E S O U T H E R N D IS T R IC T O F F L O R ID A

                     D E FEN D A N T 'S SE C O N D M ED IC A L
                                ST A T U S R E PO R T




                                Jam es Price
                                A ppellant-D efen dant
                                U SM N o.98922004
                                Federal C orrectional In stitution
                                P.O . B ox 779800
                                M iam i, Florida 33177-9800
                                T e1.: 305-259-259-2404
                                Fax.: 305-259-2383
                                Em ail.:Pricelam esE@outlook.com
Case 0:12-cr-60016-KMW Document 243 Entered on FLSD Docket 03/03/2021 Page 2 of 8




                                                                                rIf>

                            C ER T IFIC A T E O F SE R V lC E
                       U nited States of A m erica v.Jam es P rice
                           C ase N o.: 1:12-C R 60016-K M W



        1, Jam es Price, hereby declare that on this date, M arch 1, 202 1, have
  filed the enclosed:


              D EF EN D A N T 'S SE C O N D M E D IC A L STA T U S R EP O R T


  pursuant to the ''M ailbox R ule'' for incarcerated persons w ith the C lerk of

  C ourt.A 11parties noticed for service are served pursuant to S.D .Fla.L ocal

  Rule 5.1(e),and S.D .Fla.CM /ECF A dm inistrative Procedure j 3B .


           lhereby declare thatunderthepenalty perjury,pursuantto Title 28 U
   .   S .C .j 1746,the foregoing is true and correct .


  E xecuted on M arch 1,202 1.




  B y:
           Ja IM PS        J
                           Dami
                              gitall
                                   ysignedby
                                esprice
              -
           Prlce           D
                           14a:t
                               e:2
                               29: 02-1
                                  40   .
                                       03
                                      osl .
                                          01
                                        oo'
           Jam es price - 98922004
Case 0:12-cr-60016-KMW Document 243 Entered on FLSD Docket 03/03/2021 Page 3 of 8




                       U N IT E D STA T E S D IST R IC T C O U R T
                       SO U T H E R N D IST R IC T O F FL O R ID A

                           C ase N o: 1:12-C R -60016-K M W


  U N ITED STA TE S O F A M ER ICA ,
         Plaintl
               ff



   JA M E S PR ICE ,
        Defendant.


                       D EF EN D A N T 'S SE C O N D M E D IC A L
                                 ST A TU S R E PO R T


        COM ES NOW ,JamesPrice (ûltheDefendant'')and filesthis,his Second

   M edical Status Report,following hisfourth hospitalization for COVID-19
   related com plications.



     C O N FO R M IN A T IO N A L D IA G N O SIS; L O N G C O V ID SY N D R O M E



               The D efendant w as hospitalized again, for a fourth tim e, from

   February 18,202 1,through February 26,202 1,atL arkin C om m unity H ospital

   (ç1LCH'')
Case 0:12-cr-60016-KMW Document 243 Entered on FLSD Docket 03/03/2021 Page 4 of 8




        2.    This hospitalization w as for an inpatient referral by M r. Price's

   cardiologist D r.John D ylew ski,to a neurologist fortransient ischem ic effect

   (tûT1A'') seizures,tremors,and other autonom ic dysfunctions.


               O n February 22, 2021, D r.D ylew ski perform ed a cardiovascular

   EEtilt test''to confirm a subjective diagnosis of auto-static intolerance in the
   D efendant. M r. Price tested positive for orthostatic intolerance, and

   autonom ic dysfunction, and           of consciousness approxim ately nine

   m inutes into the test.



        4.    The objective diagnosis of post COVID autonomic dysfunction
   orthotic static intolerance dysautonom ia, inter alia, confirm the doctors

   believe that the root cause of M r. Price's cardiovascular problem s is

   neurological, caused by a post-viral inflam m ation of the D efendant's brain

   and or nervous system .



              s4r. Price was placed on an electroencephalogram (ttEEG'') for
   both one-hour and tw enty-four-hour recordings.A dditionally,the D efendant

   w as placed in a specialized ûûseizure precaution'' room equipped w ith

   continuous day and night m onitoring seizure activity.O n February 18,202 1,
Case 0:12-cr-60016-KMW Document 243 Entered on FLSD Docket 03/03/2021 Page 5 of 8




   and February 19, 2021, doctors adm inistered Ativan (See Exhibit A), a
   powerfulintravenous (çtIV'') anti-seizure m edication to stop the progression
   of TlA /autonom ic trem ors to full seizures.



              ln addition to his existing eardiac prescription regim ent, doctors

   place M r. Price on TWICE DAILF 750m g doses of Iv-based K eppra (See
   ExhibitB),another anti-seizure m edication.


              D uring his latest ten day hospitalization the D efendant w as

   evaluated by nearly a dozen doctors and a specialist from cardiology,internal

   medicine,psychology,and neurology.The collective,objective diagnostic
   w as that M r.Price suffers from a com plex consolation of sym ptom ology due

   to L ong C O V ID syndrom e.



                                  C O N C L U SIO N



        8.    M r.Price specify ask,and as a group the doctors responded,there

   is N O C URE for the D efendant's condition.M oreover,M r.Price's condition

   is likely, as recent history has show n,to get w orse, and he m ay continue to

   develop new /m ore sym ptom ology.
Case 0:12-cr-60016-KMW Document 243 Entered on FLSD Docket 03/03/2021 Page 6 of 8




        9. The D efendant's autom im ic dysfunctions substantiality reduce his

   ability to self-care in a C orrectional lnstitution. Specifically , M r. P rice's

   orthostaticintolerance and dysautonom iasubjecthim to blackouts,falls,loss
   of consciousness,and otherinjuriesthrough nothing more than engaging in
   routine prison activities like w alking/standing in com m on show ers,w alking

   to pick up m eals, and generally navigating prison life in a C orrectional

   lnstitution.(See Exhibit C),Bureau of Prison (ûûBOP'')Reported Statistic of
   V iolence and Prisoner A ssault in B O P Facilities.



        W H E R E FO R E , in view of the foregoing,the D efendant respectfully

   m oves this C ourt for the entry of an O rder to G R A N T the M otion for

   C om passionate R elease/R eduction in Sentence, and for im m ediate release to

   begin a term of supervised release.




                                          4
Case 0:12-cr-60016-KMW Document 243 Entered on FLSD Docket 03/03/2021 Page 7 of 8




  D ated:M arch 1,2021.


                                         Respectfully Subm itted,

                                         Jam es               bygli
                                                              Di   tallysigned
                                                                   am es price
                                         Prl
                                           .ce                D
                                                              14a:t
                                                                  e:2
                                                                  1s:2902-1.03
                                                                          os' .01
                                                                             oo'
                                         /s/lam es Price
                                         U SM N o.98922004
                                         Plaintiff
                                         Federal C orrectionalInstitution
                                         P.O .B ox 779800
                                         M iam i Florida 33 177-9800
                                         T el.:305-259-2268
                                         Fax.:305-259-2383
                                         Em ail:PricelameE@ outlook.com




                                         5
d
'
*

    Case 0:12-cr-60016-KMW
             'p@AIH@:FlqsgIIY lozozOk1!@5!Al@SppodDocument                    243         llqt
                                                                                             '
                                                                               *!@6*rpdEntered<ppzepejpuo lmj
                                                                                                            ol.5.uq#A
                                                                                                                    ptlsevngj
                                                                                                                            yj       gf
                                                                               @@5!&I@SIppod'Fn*tll19&l@doon
                                                                                                          M N pFLSD @.e e!4JDocket 03/03/2021 Page 8 of 8
                                                      '9'f1@ zjtjda '@I
                                                                      P:@JJ@Jmu                                                        .
               'slu@tlldltp.e@@ad*J1!
                                    Plâlm pd6tllptelW HnJWXpjtMP@PIAOM @!Pœ                                                         jv t                                .
                                                                                                                                                                             .      1
                                                                                                                                                                                    .




                                                                                                                                                                   -1   yp>

                                                       ,                    î o
                                                                                                             ! t
                                                                                                               ..a
                                                                                                                                                                        t;
i         #                                            1
                                                       ' E
                                                       j 17>
                                                           '
                                                           -
                                                           '
                                                           nh!
                                                             !(
                                                              lj !
                                                                 ju                                 .
                                                                                                            >
                                                                                                                              :
                                                                                                                              c.
                                                                                                                               o.                                       0
                                                                                                                                                                        .
                                                                                                                                                                        s
                                                                                                                                                                        z
                                                                                          ,         ..,!- !                                                             a
         !                                q
                                                       1
                                                       !
                                                       p                    ; x ;
                                                                                !-t
                                                                                  r
                                                                                  t
                                                                                  j
                                                                                  -.
                                                                                   -
                                                                                   h.
                                                                                    !
                                                                                    j. 'kh
                                                                                          -
                                                                                           .
                                                                                                    .
                                                                                                     ,.
                                                                                                          .                   .
                                                                                                                              zv                                        u2
         -
         .,
          .                                            r
                                                       ,                        j zjj                            . .
                                                                                                                              sxxk
                                                                                                                                 .,
l
i         .                               u: ,
                                          g  j osj*j..           i.!   !   .j * j
'
k        '
         .
         ,.                               . j ! !ë ! j l..
                                          E                               u j j 1 ,..-a
,                                         y : .
                                          ','
                                                                           ,-.jj o,o
                                                                                   .j f ;
              '                           2-
                                           1 t -j-
                                                 !k
                                                 !.-
                                                  E lu-
                                                      (. 'o  ;,,-.-         . !  p
                                                                                 ,  I j---'----:                                             .
          -                                                                       .

                                             :
                                             14
                                              .    .
                                                   :  -. m
                                                   ----  --,
                                                         . r:
                                                            k-t
                                                              r:
                                                               k ,,
                                                                  --j
                                                                 --
                                                                  :
                                                                  i
                                                                  ;
                                                                  Ey;
                                                                    k
                                                                    y
                                                                    r
                                                                    g
                                                                    :k
                                                                     ,
                                                                        .

                                                                        .
                                                                         l
                                                                         -jl
                                                                         .
                                                                         -
                                                                         :
                                                                         ,
                                                                         -
                                                                         4    jlj
                                                                               t ry
                                                                                 --
                                                                                 j
                                                                                 l
                                                                                 .
                                                                                 p
                                                                                 ,
                                                                                  .
                                                                                  --
                                                                                  .
                                                                                  ' j
                                                                                   ..
                                                                                     y
                                                                                    .,
                                                                                     ,,   ..,
                                                                                                        -
                                                                                                                  .
                                                                                                                       --'
                                                                                                                       , ,                   ..



          t                                            '
                                                       .'
                                                        .               ,j
                                                                         ,!!tp i- 1.;.s                                                    z'j y y
                                                                                                                                             .
                                                                           h ,,--1---
                                                                        k E.,  '-''!c-x I,1 1.                               .,
                                                                                                                                  z
                                                                                                                                  , .l l j
                                                                               :
                                                                               --:
                                                                                 5.1
              .         '---,,,   -
                                  1
                                  -!
                                   ,
                                   1,
                                   --
                                    --1,
                                    ,  --
                                        ..-
                                        1                                      .11.!
                                                                                   .1
                                                                                    ..
                                                                                     1
                                                                                     i
                                                                                     I                                                1
                        g y                                                           rjj                                             ,t
                                                                                                                                       1
                                                                                                                                       ,
                                                                                                                                       :
                                                                                                                                       u:,
                                                                                                                                         .
                                                                                                                                         1
          ;             -=
                        x -
                            w                                                         !!II
                                                                                      j ,                                    o )a
                                                                                                                                                          s-
                                                                                                                                                          ',
                  ,     o <=                                   -                                i
              ,
              .         x
                        -1œM
                        . m
                                                  .    .- u
                                                           œ
                                                                                   llzjl
                                                                                       .-         .4 s.
                               - <.'iji                                            j'
                                                                                   ,   j!          o l.znu    g
              ..                  .
                                 . it/                         -
                                                                                   jj l
                                                                                      I,
                                                                                       j jI
                                                                                          ,1
                                                                                           .
                                                                                           j -.,        ,j =  .
                                                                                                              o
                   ,
                   .        :
                            xu
                            sm
                             x j o
                               :  oI
                                  u jj'$
                                       .
                                       j                                           !
                                                                                   jl
                                                                                    j'j*j
                                                                                      rI jj
                                                                                          -#, m . ....
                                                                                                     so. j1j ..
                             .                                                                                j..                                         ,.
                   ,
                            q
                            o
                            k;
                            u  k
                              wx                           o.
                                                           q) j.
                                                           .                       ,. ,1  j-
                                                                                   j..!j1j. k k s  .    .
                                                                                                         j jj ox
                                                                                                               m
                                                                    -               11jjjj. j.  ..
                                                                                                 k     --1 :-  .                   .
                   ,
                            ak k œ
                            o                                                     . jj .                   !   .
                                                                                                               =                                                            au
              ;:
              4*
                                              .   j                               kjjjsjjjjy o   o y jjj .
                                                                                                      y        .                                      .                     a.
                                                                                                                                                                             -  x
               ,
                  ;                               :
                                                  :.
                                                  u                               ,u
                                                                                   jjj
                                                                                     rj(
                                                                                       j
                                                                                       1.
                                                                                        jo
                                                                                         g
                                                                                         jg
                                                                                          (
                                                                                          a(
                                                                                           j
                                                                                           .,        ,     )s
                                                                                                           .. 0                                                .            vyy
                                                       -       ..                .                          -.                    --       - -.-. .        .       .=       %X
          r                                                                                                                                                                 &
                                                                                                                                                                            uld
                                                                                                                                                                              o
              :              .                @
              '
              r
                                                                                                                        a
                                                                                                    F-                 ïla
                  '                   I                                               l'l                              Y%( i        a.                                      C
                                                                                                                                                                            oD
                                                                                      n                                J14;
                                                                                                                          (t
                                                                                                                           )K
                                                                                                                           z   *4. .a
                                                                                                                                    D:
                                                                                                                                    g2
                                                                                                                                    q                                       &
                                                                                                                                                                            o
                                                                                                                                                                            o
                                                                                                 <                     o
                                                                                                                       *.o          X: ..                                   g
                                                                                                j>                     Z'.
                                                                                                                         ,
                                                                                                                         - rn i m o (?                                      o
                                                                                                                                                                            o
                                                                            >                                          n
                                                                                                                       Xi =* ; 1'
                                                                                                                       -
                                                                                                                                1=K k!                                      '-
                                                                                                                                                                            œ
                                                                                     > â                                z                                      .
                                                                                                                                                               =            .
                                                                            11       =
                                                                                     III .
                                                                                         z                             ,:
                                                                                                                        2
                                                                                                    O
